IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


MICHAEL KACHMAR,                         : No. 903 MAL 2016
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
WILLIAM J. LITVIN, ESQ. D/B/A LAW        :
OFFICES OF SALING AND LITVIN,            :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.